DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul A. Schwarz on 6/10/21.

The application has been amended as follows: amend typo in claim 10.

10.  A device for printing sheet-type substrates, comprising: 
- an application device,  
- a control device and 
- a conveying device, in order to move a substrate in a feed direction past the application device, and 
- a computer, 
wherein: 
- the application device comprises a plurality of print heads arranged in a row transversely to the feed direction, and 
- the control device is configured for generating computer-controlled 
- the control device is furthermore configured to actuate the ink-jet nozzles in such a way that a fluid film of the application material is applied to the surface of a passed substrate in the form of a pattern having pre-defined contours, in particular leaving out regions, wherein: 
- a moving device for moving the inkjet nozzles in a single-pass mode is provided in order during the application of the pattern and during the movement of the substrate the ink-jet nozzles are moved back and forth transversely to the feed direction, in the longitudinal direction of the arranged row of ink-jet nozzles, such that the paths travelled by the nozzles over the substrate by the overlap of a movement of the ink-jet nozzles periodically back and forth with a movement of the ink-jet nozzles in the feed direction have direction components running perpendicular to the feed direction, 
- wherein the pattern of the coating is defined by an arrangement of target regions lying adjacent to one another. 
- wherein a maximum distance between a leftmost nozzle position and a rightmost nozzle position during the back and forth movement of the ink-jet nozzles is not greater than five times the nozzle spacing, and 
- wherein the computer is configured to determine during the movement of the substrate on the one hand and the periodic movement of the ink-jet nozzles on the other hand, which of the ink-jet nozzles comes closest to a target region or best matches this region, and to send a control signal to this ink-jet nozzle, so that the nozzle discharges a droplet of the fluid application material at the determined point which comes closest to or best matches the target region.

Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement between Inventions I through IV, as set forth in the Office action mailed on 2/5/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/5/20 is withdrawn.  Claims 8, 9, 14, 16, and 17, directed to Inventions II through IV, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 5-17 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s 5/24/21 arguments are persuasive.  All objections and rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 12, 2021